Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 11/22/2019.
Claims 1-4 and 8-15 are allowed in this office action.
Cancellation of claims 5-7 is acknowledged.


Allowable Subject Matter
Claims 1-4 and 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the primary reason for allowance is, Closing device for closing containers which have a filling opening, the closing device comprising: a positioning apparatus configured to arrange a container in a closing position, a flushing apparatus with a nozzle device configured to blow flushing gas;, into the container through the filling opening of the container prior to closure and while the container is positioned in the closing position, a closing element setting apparatus configured to attach  of a closing element to a into the filling opening of the container while the container is positioned in the closing position, and a control apparatus, wherein the nozzle device has a central nozzle arrangement and a peripheral nozzle arrangement surrounding the central nozzle arrangement, wherein the nozzle device is movable a periphery of the filling opening are exposed to a flushing gas flow when the nozzle device outputs the flushing gas, and wherein the control apparatus is configured to control the movement of the nozzle device and a movement a closing element holder of the closing element setting apparatus relative to the container while the contained is positioned in the closing position, and wherein the movement of the nozzle device and the movement of the closing element holder at least partially overlap in time. 
The prior art does not anticipate the claimed subject matter, and it would not have been obvious to one of ordinary skill in the art to have combined the teachings and suggestions of the prior art to arrive at the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS IGBOKWE/
Examiner, Art Unit 3731
/ANDREW M TECCO/Primary Examiner, Art Unit 3731